Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of [___],
2017, between Bioptix, Inc., a Colorado corporation (the "Company"), and each
purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a "Purchaser" and collectively, the
"Purchasers").
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the "Offering").
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
1.1         Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Notes (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:
"Acquiring Person" shall have the meaning ascribed to such term in Section 4.19.
"Action" shall have the meaning ascribed to such term in Section 3.1(j).
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Board of Directors" means the board of directors of the Company.
"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
"Closing" shall have the meaning ascribed to such term in Section 2.1.
"Closing Date" means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount at such Closing, and (ii) the Company's obligations to deliver the
Securities to be issued and sold at Closing to the Closing Funds Escrow Agent
and the Closing Document Escrow Agent, in each case, have been satisfied or
waived, but in no event later than the tenth Business Day following the date
hereof.
"Closing Document Escrow Agent" means Corporate Stock Transfer or any successor
thereto in accordance with the Closing Document Escrow Agreement.
 

 

--------------------------------------------------------------------------------



"Closing Document Escrow Agreement" means the escrow agreement to be employed in
connection with the holding of the Securities, a copy of which is annexed hereto
as Exhibit E.


"Commission" means the United States Securities and Exchange Commission.
"Common Stock" means the common stock of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
"Company Counsel" means such firm or firms as may from time to time provide
legal services to the Company.
"Conversion Price" shall have the meaning ascribed to such term in the Notes.
"Disclosure Letter" means that certain letter delivered by the Company to the
Purchasers in connection with the execution and delivery of this Agreement. 
Except as otherwise noted herein or in the Disclosure Letter, the Disclosure
Letter and the information delivered by the Company to the Purchasers therein
shall be deemed to include all filings and reports made by the Company with the
Commission whether or not set forth in the Disclosure Letter.
 "Effective Date" means the date that the initial Registration Statement has
been declared effective by the Commission.
 "Escrow Agent" and "Closing Funds Escrow Agent" means Signature Bank, N.A. and
any successor thereto in accordance with the Escrow Agreement and Closing Funds
Escrow Agreement.


"Escrow Agreement" and "Closing Funds Escrow Agreement" means the escrow
agreement to be employed in connection with the sale of the Securities, a copy
of which is annexed hereto as Exhibit C.
"Evaluation Date" shall have the meaning ascribed to such term in Section
3.1(mm).
 "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 "GAAP" shall have the meaning ascribed to such term in Section 3.1(h).
"G&M" means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.
"Indebtedness" shall have the meaning ascribed to such term in Section 3.1(aa).
"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).
 
2

--------------------------------------------------------------------------------

 
"Lead Investor" shall mean the Purchaser set forth on Exhibit G hereto.
"Legend Removal Date" shall "have the meaning ascribed to such term in Section
4.1(c).
"Liens" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
"Listing Default" shall have the meaning ascribed to such term in Section 4.11.
"Majority in Interest" shall have the meaning ascribed to such term in Section
4.5
"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).
 "Maximum Rate" shall have the meaning ascribed to such term in Section 4.21.
"Money Laundering Laws" shall have the meaning ascribed to such term in Section
3.1(r).
"Notes" means the convertible notes due eighteen (18) months after their
respective issue dates, in the form of Exhibit A hereto.
"OFAC" shall have the meaning ascribed to such term in Section 3.1(kk).
"Permitted Lien" means the individual and collective reference to the following:
(A) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (B) Liens imposed by law which were
incurred in the ordinary course of the Company's business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of the Company's business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries, or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, and (C) Liens
incurred prior to or subsequent to the Closing Date.
 "Person" means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 "Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 "Public Information Failure" shall have the meaning ascribed to such term in
Section 4.2(b).
 
3

--------------------------------------------------------------------------------

 
"Public Information Failure Payments" shall have the meaning ascribed to such
term in Section 4.2(b).
"Purchaser Party" shall have the meaning ascribed to such term in Section 4.8.
"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit D
attached hereto.
"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement
"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).
 "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"SEC Reports" shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the three (3) months preceding the date
hereof, including the exhibits thereto and documents incorporated by reference
therein, which have been available on EDGAR not less than five (5) days before
the Closing Date.


"Securities" means the Notes, the Warrants, the Preferred Shares and the
Underlying Shares.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 "Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
"Stock Plan" means the Stock Plan of the Company in effect as the date of this
Agreement, and as may be amended, supplemented, revised or replaced, a copy of
which and the principal terms of which have been disclosed in the Disclosure
Letter.


 "Subscription Amount" means, as to each Purchaser, the aggregate amount to be
paid for the Notes and Warrants purchased hereunder as specified below such
Purchaser's name on the signature page of this Agreement and next to the heading
"Subscription Amount," in United States dollars and in immediately available
funds.
 "Subsidiary" means any subsidiary of the Company as set forth on Section 3.1(a)
of the Disclosure Letter and shall, where applicable and with regard to future
events, also include any direct or indirect subsidiary of the Company formed or
acquired after the date hereof.
"Termination Date" shall have the meaning ascribed to such term in Section 2.1.
 
4

--------------------------------------------------------------------------------

 
"Trading Day" means a day on which the principal Trading Market is open for
trading.
"Trading Market"  means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).
"Transaction Documents" means this Agreement, the Notes, the Warrants, the
Closing Funds Escrow Agreement, the Closing Document Escrow Agreement, the
Registration Rights Agreement, the Certificate of Designations and all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.
"Transfer Agent" means Corporate Stock Transfer, Inc., 3200 Cherry Creek Dr.
South Suite 430, Denver Co 8029, facsimile: 303-282-5200, and any successor
transfer agent of the Company.
"Underlying Shares" means the shares of Common Stock issued and issuable upon
conversion of the Notes, upon exercise of the Warrants and upon conversion of
the Preferred Shares and issued and issuable in lieu of the cash payment of
interest on the Notes in accordance with the terms of the Notes and any other
shares of Common Stock issued or issuable to a Purchaser in connection with or
pursuant to the Securities or Transaction Documents.
 "VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Closing Document Escrow Agent at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall have a term of exercise equal to 3 years, in
the form of Exhibit B attached hereto.
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.
 
5

--------------------------------------------------------------------------------

 
ARTICLE II.
PURCHASE AND SALE
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and each of
the Purchasers, severally and not jointly, agrees to purchase, an aggregate of
up to Four Million Seven Hundred and Fifty Thousand Dollars ($4,750,000) of
principal amount of Notes representing such Purchaser's Subscription Amount as
set forth on the signature page hereto executed by such Purchaser, and Warrants
as determined pursuant to Section 2.2(a) (such purchase and sale being the
"Closing").  Each Purchaser shall deliver to the Escrow Agent such Purchaser's
Subscription Amount by wire transfer of immediately available funds, and the
Company shall deliver to the Closing Document Escrow Agent each Purchaser's
respective Note and Warrants, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.  Notwithstanding anything herein to the contrary, the Closing Date shall
occur on or before June 30, 2017 ("Termination Date").  If the Closing is not
held on or before the Termination Date, the Company shall cause all subscription
documents and funds to be returned, without interest or deduction to each
prospective Purchaser.  Notwithstanding anything to the contrary herein, the
Notes shall not be convertible until such time as the Company receives the
required approvals by the NASDAQ Capital Market for the issuance and listing of
the Securities, including the approval of its Listing of Additional Shares
Application related to the Securities (such approval, "NASDAQ Approval"), which
the Purchaser understands may require the approval of the Offering by the
Company's shareholders.
2.2 Deliveries.
(a)   On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchasers and the Closing Document Escrow Agent, as
applicable, the following:
 
(i)      this Agreement duly executed by the Company to the Purchaser;
 
(ii)     the Registration Rights Agreement duly executed by the Company to the
Purchaser;
 
(iii)    a Note with a principal amount equal to such Purchaser's Subscription
Amount registered in the name of such Purchaser delivered to the Closing
Document Escrow Agent;
 
(iv)   Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser's Subscription
Amount divided by the Conversion Price, with an exercise price equal to $[____]1
per share, subject to adjustment as provided therein delivered to the Closing
Document Escrow Agent;
 
(v)    the Closing Funds Escrow Agreement duly executed by the Company to the
Closing Funds  Escrow Agent;
 
___________________________________
1 Higher of $3.50 or consolidated closing bid price on date prior to execution
of agreement
 
 
6

--------------------------------------------------------------------------------

 
(vi)   the Closing Document Escrow Agreement, duly executed by the Company to
the Closing Document Escrow Agent;
 
(vii)  legal opinion substantially in the form of Exhibit H, attached hereto;
 
(viii) The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 2.3(b); and
 
(ix)    The Company shall have delivered a certificate, executed on behalf of
the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
 
(b)       On or prior to the Closing Date, each Purchaser shall deliver or cause
to be delivered the following:
(i)    this Agreement duly executed by such Purchaser to the Company;
 
(ii)   the Registration Rights Agreement duly executed by such Purchaser to the
Company; and
 
(iii)  such Purchaser's Subscription Amount by wire transfer or as otherwise
permitted under the Escrow Agreement, to the Closing Funds Escrow Agent pursuant
to the wiring instructions set forth on Exhibit J, which such amount shall only
be released pursuant to the terms of the Closing Funds Escrow Agreement.
 
2.3           Closing Conditions.
(a)   The obligations of the Company hereunder to effect the Closing, unless
waived by a Majority in Interest, are subject to the following conditions being
met:
(i)      the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein (unless
as of a specific date therein in which case they shall be accurate as of such
date);
 
7

--------------------------------------------------------------------------------

 
(ii)      all conditions, obligations, covenants and agreements of each
Purchaser under this Agreement  required to be performed in all material
respects at or prior to the Closing Date shall have been performed; and
(iii)     the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
(b)   The respective independent obligations of a Purchaser hereunder to effect
the Closing, unless waived by such Purchaser, are subject to the following
conditions being met:
(i)      the accuracy in all material respects  when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);
(ii)     all Required Approvals, obligations, covenants and agreements of the
Company required to be performed under this Agreement at or prior to the Closing
Date shall have been performed;
(iii)    the Company shall have received executed signature pages to this
Agreement with an aggregate Subscription Amount of up to $3,750,000 prior to the
Closing;
(iv)    the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
(v)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof and on the Closing Date.


2.4          Note Exchange.


(a)    Special Meeting of Stockholders.  Within 45 days from the Closing Date,
the Company shall filed a preliminary proxy statement for a special meeting of
its stockholders, which such meeting shall be held within 120 days of the
Closing Date, in order to submit to its stockholders (i) a proposal to approve
an amendment to the Company's Articles of Incorporation authorizing the creation
of 15,000,000 shares of "blank check" preferred stock (such shareholder
approval, the "Preferred Stock Authorization") and (ii) approve the Offering and
the issuance of the Notes, Warrants, the Preferred Shares and the Underlying
Shares hereunder, as required pursuant to the rules of The NASDAQ Stock Market
LLC.


(b)    Within five (5) days of receiving Preferred Stock Authorization, the
Company shall designate  shares of preferred stock as "Series A Preferred Stock"
by filing the Certificate of Designations, Preferences and Rights of 0% Series A
Convertible Preferred Stock (the 'Certificate of Designation"), in the form
attached hereto as Exhibit F with the Secretary of State (such date of filing,
the "Filing Date").


(c)    On the Filing Date, the Notes shall automatically, and without any
further action on the part of the Purchasers, be exchanged for shares of Series
A Convertible Preferred Stock (the "Preferred Shares") based on a ratio of $1.00
of Stated Value of Preferred Share for each $1.00 of then outstanding principal
amount plus any accrued but unpaid interest thereon, pursuant to Section 3(a)(9)
of the Securities Act.   (the "Note Exchange").


(d)    In connection with the Note Exchange, each Purchaser and the Company
confirm that the Company has not received any consideration for the Note
Exchange.  Pursuant to Rule 144 promulgated by the Commission pursuant to the
Securities Act and the rules and regulations promulgated thereunder as such Rule
144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the  Preferred Shares (including the Common
Stock issuable upon conversion of the Preferred Shares) tacks back to the
issuance date of the Notes.  Additionally, each Purchaser hereby confirms its
understanding that the  Preferred Shares, when issued upon consummation of the
Note Exchange, will remain in the custody of the Closing Document Escrow Agent
under the same terms as the Notes and Warrants.
 
8

--------------------------------------------------------------------------------

 


2.5    Escrow.  The aggregate Subscription Amount shall be held by the Escrow
Agent and the Notes, Warrants and Preferred Shares (when exchanged for the
Notes) shall be held by the Closing Document Escrow Agent and shall be released
(the "Escrow Release") in accordance with the written instructions of the
Company and the Lead Investor provided that the Lead Investor and the Company 
certify that the below conditions and obligations of the Company for such
release set forth below have been satisfied (the "Release Conditions"):

(A)
The Lead Investor has approved Escrow Release in writing; or

(B)
The Company has executed definitive binding documents for a Qualified
Transaction and the Qualified Transaction shall close contemporaneously with the
Escrow Release following approval of the Company's stockholders as required by
NASDAQ, which Qualified Transaction requires the filing by the Company of a
Current Report on Form 8-K with the inclusion of audited financial statements of
the target. For purposes hereof, a "Qualified Transaction" shall mean one or
more acquisitions by the Company of any business, assets, stock, licenses,
interests or properties (including, without limitation, intellectual property
rights) approved by a Majority in Interest and by the stockholders of the
Company including any acquisition involving assets, shares of capital stock, any
purchase, merger, consolidation, recapitalization, or reorganization or
involving any licensing, royalties, sharing arrangement or otherwise, which
value of such Qualified Transaction is in excess of $20,000,000 for the
Company's interest therein which closes on or before December 31, 2018.  For
purposes hereof, the value of a Qualified Transaction shall take into account
all cash, stock, assumed liabilities, present value of all royalties, settlement
amounts, future payments, license fees received or owed, and all other
consideration associated with such acquisition of any kind whatsoever.

REPRESENTATIONS AND WARRANTIES
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Letter, which Disclosure Letter shall be deemed a part
hereof, the Company hereby makes the following representations and warranties to
each Purchaser:
(a)   Subsidiaries.  All of the direct and indirect subsidiaries of the Company
and the Company's ownership interests therein are set forth on Schedule 3.1(a). 
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
(b)   Organization and Qualification.  The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a "Material Adverse Effect") and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
9

--------------------------------------------------------------------------------

 
(c)   Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company's stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, liquidation moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(d)   No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) subject to Required Approvals,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
(e)   Filings, Consents and Approvals.  Except as disclosed on Section 3.1(e) of
the Disclosure Letter, the Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other provincial or foreign or domestic federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than: (i) the filings required pursuant to Section 4.4 of this
Agreement, (ii) the filing with the Commission pursuant to the Registration
Rights Agreement, (iii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Securities and the listing of
the Underlying Shares for trading thereon in the time and manner required
thereby, all of which shall have been effectuated prior to the Closing, and
(iv) the filing of a Form D with the Commission (collectively, the "Required
Approvals").
 
10

--------------------------------------------------------------------------------

 
(f)   Issuance of the Securities.  The Securities are restricted securities and
have been duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens other than restrictions on
transfer provided for under the Securities Act, the Exchange Act, in the
Transaction Documents, under the Closing Document Escrow Agreement and Closing
Funds Escrow Agreement, and as provided herein.
(g)   Capitalization.  The capitalization of the Company is as set forth in
Section 3.1(g) of the Disclosure Letter. The Company has not issued any capital
stock since its most recently filed report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Stock Plans, the
issuance of shares of Common Stock to employees pursuant to the Stock Plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as disclosed on Section
3.1(g) of the Disclosure Letter, there are no outstanding options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or material contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as set forth on Section 3.1(g) of the Disclosure Letter, the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  Except as disclosed on Section
3.1(g) of the Disclosure Letter, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company's capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company's stockholders.
(h)   Form 8-K; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the six (6) months preceding
the date hereof.   The Form 8-K described in Section 4.4, upon its filing, will
comply in all material respects with the requirements of the Exchange Act, and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Except as set forth in Section 3.1(h) of the Disclosure
Letter, the latest audited financial statements of the Company included in the
SEC Reports, if any, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved ("GAAP"),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP and are subject to normal, immaterial, year-end audit
adjustments, and fairly present in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments
 
11

--------------------------------------------------------------------------------

 
(i)   Material Changes; Undisclosed Events, Liabilities or Developments.  Except
as disclosed in the Disclosure Letter, or in the SEC Reports since the date of
the latest audited financial statements included within the SEC Reports, except
as specifically disclosed in a subsequent SEC Report filed not later than five
(5) Trading Days prior to the date hereof: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, and accrued
expenses incurred in the ordinary course of business consistent with past
practice, (B) transaction expenses incurred in connection with the Transaction
Documents, and (C) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate. The Company
does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement or as disclosed on Section 3.1(i) of the Disclosure Letter, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists, or is reasonably expected to occur or exist, with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable Securities Laws at the time this representation is made
or deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made.
(j)   Litigation.  Except as set forth in the Disclosure Letter, or in the SEC
Reports, to the knowledge of the Company, there is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an "Action") that would, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect,
nor to the knowledge of the Company is there any reasonable basis for any such
Action that would, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  To the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or, to the knowledge of the Company, any
current or former director or officer of the Company, nor any current or former
officer, director, control person, principal shareholder, or creditor with
respect to the relationship of any of the foregoing to the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
12

--------------------------------------------------------------------------------

 
(k)   Intentionally Omitted.
(l)   Compliance.  To the Company's knowledge, neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.
(m)   Intentionally Omitted.
(n)   Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens.  Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance, except where the non-compliance would not reasonably be
expected to result in a Material Adverse Effect.
(o)   Intellectual Property. For purposes of this Section 3.1(o), Company shall
mean Company and each Subsidiary, as applicable.
(i)    The term "Intellectual Property Rights" includes the name of the Company,
all fictional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, "Marks''), owned,
used, or licensed by the Company as licensee or licensor.
(ii)    Agreements.  The Disclosure Letter contains a complete and accurate list
of all material contracts relating to the Company's Intellectual Property Rights
to which the Company is a party or by which the Company is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $100,000 under
which the Company is the licensee. There are no outstanding and, to Company's
knowledge, no threatened disputes or disagreements with respect to any such
agreement.
(iii)   Know-How Necessary for the Business. To the Company's knowledge and
except as otherwise set forth in in Section 3.1(o) of the Disclosure Letter,:
the Company's Intellectual Property Rights are all those necessary for the
operation of the Company's businesses as it is currently conducted or as
represented, in writing, to the Purchasers to be conducted. To the Company's
knowledge and except as otherwise set forth in in Section 3.1(o) of the
Disclosure Letter: the Company is the owner of all right, title, and interest in
and to each of the Intellectual Property Rights, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims,
and has the right to use all of the Intellectual Property Rights, subject in
each case to Permitted Liens
 
13

--------------------------------------------------------------------------------

 
(p)   Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  The Company believes that it and the Subsidiaries will be able to
acquire insurance coverage at reasonable cost as may be necessary to continue
its business.
(q)   Transactions With Affiliates and Employees.  Except as set forth in the
Disclosure Letter, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or in accordance with the past practices of the Company and; (iii) other
employee benefits, including stock option agreements under the Stock Plans.
(r)   Money Laundering.  To the knowledge of the Company, the operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the "Money Laundering Laws"), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened, nor is there, to the knowledge of the Company or any
Subsidiary, any reasonable basis for any of the foregoing.
(s)   Certain Fees.  Except as set forth in the Disclosure Letter and fees due
and owing to Canaccord Genuity, Inc., no brokerage, finder's fees, commissions
or due diligence fees are or will be payable by the Company or any Subsidiary to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.1(s) that may be due in
connection with the transactions contemplated by the Transaction Documents other
than any fees or obligations incurred by the Purchaser.
(t)   Private Placement. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, registration under the
Securities Act is not required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
14

--------------------------------------------------------------------------------

 
(u)   Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.
(v)   Registration Rights.   Except as set forth in the Disclosure Letter, and
other than each of the Purchasers, no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.
(w)  Listing and Maintenance Requirements.   The Common Stock is listed on the
Nasdaq Capital Market under the symbol BIOP.  Except as set forth in the
Disclosure Letter, the Company has not, preceding the date hereof, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market.
(x)  Application of Takeover Protections.  The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company's certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is applicable to the Purchasers as a result of the Purchasers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company's issuance of the Securities and the Purchasers' ownership of the
Securities.
(y)  Disclosure.  Except as otherwise set forth in in Section 3.1(y) of the
Disclosure Letter, all of the disclosure  in the SEC Reports,  is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof
(z)  No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
(aa)  Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
aggregate Subscription Amount from all the Purchasers: (i) the fair saleable
value of the  assets of the Company and its Subsidiaries taken as a whole
exceeds the amount that will be required to be paid on or in respect of the
existing debts and other liabilities (including known contingent liabilities) of
the Company and its Subsidiaries as they mature, (ii) the assets of the Company
and its Subsidiaries do not constitute unreasonably small capital to carry on
its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company and its Subsidiaries consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company and its Subsidiaries together with the proceeds
the Company would receive, were they to liquidate all of their assets, after
taking into account all anticipated uses of the cash, would be sufficient to pay
all amounts on or in respect of their liabilities when such amounts are required
to be paid.  The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  The Company has no knowledge
of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. For the purposes of this
Agreement, "Indebtedness" means (x) any liabilities for borrowed money or
amounts owed in excess of $100,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company's consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP.  The
Company is not in default with respect to any Indebtedness.
 
15

--------------------------------------------------------------------------------

 
(bb)   Tax Status.  Except as disclosed in the Disclosure Letter and except for
matters that would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries each (i) has made or filed all required United States federal,
state and local income and all foreign income and franchise tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  Except as disclosed in the
Disclosure Letter, there are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no reasonable basis for any such claim.
(cc)   No General Solicitation.  Neither the Company nor, to the knowledge of
the Company, any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other "accredited investors" within the meaning of Rule
501 under the Securities Act.
(dd)  Foreign Corrupt Practices.  To the knowledge of the Company, neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is  in
violation of law or (iv) violated in any material respect any provision of
Foreign Corrupt Practices Act of 1977, as amended.
(ee)   Accountants.  The Company's accounting firms are set forth in the
Disclosure Letter.  To the knowledge and belief of the Company, such accounting
firms are registered with the Public Company Accounting Oversight Board, and
shall express its opinion with respect to the financial statements to be
included in the Company's Annual Report for the fiscal year ending December 31,
2016.
 
16

--------------------------------------------------------------------------------

 
(ff)     Intentionally Omitted. 
(gg)  Acknowledgment Regarding Purchasers' Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting independently,
solely in the capacity of an arm's length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers' purchase of the Securities. The
Company further represents to each Purchaser that the Company's decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
(hh)   Acknowledgment Regarding Purchaser's Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.20 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or "derivative" securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or "derivative" transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities,
(iii) any Purchaser, and counter-parties in "derivative" transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
"short" position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm's length counter-party in
any "derivative" transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities in accordance
with all applicable laws at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of any Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
(ii)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company's placement agent in connection with the
placement of the Securities.
(jj)    Stock Option Plans.  Since commencement of trading of the Company's
Common Stock on The NASDAQ Capital Market, and except as otherwise set forth in
in Section 3.1(jj) of the Disclosure Letter, each stock option granted by the
Company under the stock option plan was granted in accordance with the
requirements of NASDAQ. No claim has been made that any stock option granted
under any stock option plan has been backdated.  The Company has not knowingly
granted, and there is no and has been no Company policy or practice to knowingly
grant, stock options prior to, or otherwise knowingly coordinate the grant of
stock options with, the release or other public announcement of material
non-public information regarding the Company or its subsidiaries except as
otherwise set forth in in Section 3.1(jj) of the Disclosure Letter.
 
17

--------------------------------------------------------------------------------

 
(kk)    Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department ("OFAC").
(ll)    Reporting Company/Shell Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 12(b) or 12(g) of the
Exchange Act.  Pursuant to the provisions of the Exchange Act, except as
disclosed in the Disclosure Letter, the Company has timely filed all reports and
other materials required to be filed by the Company thereunder with the SEC
during the preceding twelve (12) months.  The Company has not been informed by
NASDAQ or the Commission that as of the date hereof  the Company is a "shell
company" or "former shell company" as those terms are employed under Rule 144
under the Securities Act.
(mm)  Sarbanes-Oxley; Internal Accounting Controls.  To the knowledge of
Company, the Company and the Subsidiaries are in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission's rules and forms.  The Company's certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
"Evaluation Date").  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the  internal
control over financial reporting of the Company and its Subsidiaries.
(nn)  No Disqualification Events.  With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an "Issuer Covered Person" and,
together, "Issuer Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and will furnish to the Purchasers a copy of any disclosures
provided thereunder.
 
18

--------------------------------------------------------------------------------

 
3.2                 Representations and Warranties of the Purchasers.    Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows
(unless as of a specific date therein):
(aa)    Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. If such Purchaser is an entity, the address of its
principal place of business is as set forth on the signature page hereto, and if
such Purchaser is an individual, the address of its principal residence is as
set forth on the signature page hereto.
(bb)    Understandings or Arrangements.  Such Purchaser understands that the
Securities are "restricted securities" and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser's right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
(cc)    Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Notes or Preferred Shares it will be
either: (i) an "accredited investor" as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a "qualified
institutional buyer" as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Such Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Such Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit I (the "Investor Questionnaire"). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an "associated person" (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).
 
19

--------------------------------------------------------------------------------

 
(dd)   Experience of Such Purchaser.  Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
(ee)   Information on Company. Such Purchaser has been furnished with or has had
access to the EDGAR Website of the Commission to the Company's filings made with
the Commission during the period from the date that is two (2) years preceding
the date hereof through the tenth business day preceding the Closing Date in
which such Purchaser purchases Securities hereunder, including but not limited
to the Risk Factor section of the Company's filings and reports made with the
Commission.  Purchasers are not deemed to have any knowledge of any information
not included in the SEC Reports unless such information is delivered in the
manner described in the next sentence.  In addition, such Purchaser may have
received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Purchaser has
requested, identified thereon as OTHER WRITTEN INFORMATION (such other
information is collectively, the "Other Written Information"), and considered
all factors such Purchaser deems material in deciding on the advisability of
investing in the Securities.  Such Purchaser was afforded (i) the opportunity to
ask such questions as such Purchaser deemed necessary of, and to receive answers
from, representatives of the Company concerning the merits and risks of
acquiring the Securities; (ii) the right of access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities. Purchaser acknowledges that the Company has
proposed certain changes in its organizational structure, including but not
limited to, reincorporation to Nevada from Colorado, adoption of Nevada Articles
of Incorporation and Bylaws, authorization of significant "blank check"
preferred stock, that such proposals may have a negative or adverse impact on
the Purchaser as a shareholder of the Company and the Securities following the
Closing Date, that the Purchaser may not have the power or authority to approve
or disapprove of such proposals, and has been afforded an opportunity to ask
questions and receive answers associated with such matters, but has not been
asked to vote or give any proxy in connection therewith.
(ff)     Certain Transactions and Confidentiality . Such Purchaser understands
and agrees that the Securities have not been registered under the Securities Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act, and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration. Such Purchaser understands and agrees that
the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
 
20

--------------------------------------------------------------------------------

 
(gg)    Communication of Offer. Such Purchaser is not purchasing the Securities
as a result of any "general solicitation" or "general advertising," as such
terms are defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
(hh)    No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
(i)        No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser's charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
(j)       NASDAQ Approval.  The Purchaser understands and acknowledges that the
issuance of the Securities, the conversion of the Notes and the Preferred Shares
and the exercisability of the Warrants are contingent upon the Company obtaining
the NASDAQ Approval.  The Purchaser further acknowledges that NASDAQ Approval is
contingent upon the Company's satisfaction of certain qualifications and
requirements imposed by the NASDAQ Capital Market, which may include the
approval of the issuance of Securities by the Company's shareholders.
(k)      Restricted Securities.  Such Purchaser understands and agrees that the
Securities have not been registered under the Securities Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the Securities Act, and that such Securities must
be held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration. Such Purchaser understands and agrees that the Securities are
being offered and sold to such Purchaser in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and regulations and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.
 
21

--------------------------------------------------------------------------------

 
(l)        Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a written term sheet of the Offering
from the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions after the Closing Date. 
 
(m)       Pre-Existing Relationships.  The Purchaser represents and warrants
that: (i) the Purchaser has a prior substantial pre-existing relationship with
the Company, the Purchaser is not investing in the Offering in connection with
or as a result of any registration statement filed with the SEC by the
Company and (ii) no Securities were offered or sold to it by means of any form
of general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the Commission in which
any offering of securities by the Company was described and as a result learned
of any offering of securities by the Company.
 
(n)       Special Acknowledgement regarding Canaccord Genuity, Inc.  Purchaser
acknowledges the following disclosure with respect to the Company's financial
advisor:  On March 24, 2016, the Commission, Division of Corporation Finance,
pursuant to delegated authority, granted a waiver to Canaccord Genuity Inc.
("Canaccord") from the bad actor provisions of Rule 506(d) of Regulation D and
Rule 262 of Regulation A under the Securities Act of 1933 ("Securities Act")
that would otherwise apply to Canaccord due to an SEC administrative order
issued on the same day.  In the administrative order, Canaccord, without
admitting or denying any allegations, was ordered to cease and desist from
violations of Section 5 of the Securities Act based on the initiation of
research coverage for an issuer after Canaccord had been invited by the issuer
to participate as an underwriter for a secondary stock offering that was planned
for at least one month later.  Canaccord also was ordered to pay $407,481 in
disgorgement, $42,717 in prejudgment interest and $100,000 in civil money
penalties.
 
 
22

--------------------------------------------------------------------------------


 
(o)      Survival. The foregoing representations and warranties shall survive
the Closing Date.


The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES
4.1         Transfer Restrictions.
(a)      The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the other Transaction Documents.
(b)      The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
23

--------------------------------------------------------------------------------

 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledge or secure Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At such Purchaser's expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
(c)    Certificates evidencing the Underlying Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Underlying Shares pursuant
to Rule 144, (iii) if such Underlying Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Underlying Shares
and without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any Notes or Preferred Shares are
converted or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Underlying Shares,
or if such Underlying Shares may be sold under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Underlying Shares shall be issued free of all
legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than five Trading
Days following the delivery by a Purchaser to the Company or the Transfer Agent
of a certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such fifth Trading Day, the "Legend Removal Date"), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends (however, the
Corporation shall use reasonable best efforts to deliver such shares within
three (3) Trading Days).  The Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4 Without reasonable basis communicated to
Purchaser in writing no later than five (5) days; from such instruction. In lieu
of delivering physical certificates representing the unlegended Underlying
Shares, upon request of a Purchaser, so long as the certificates therefor do not
bear a legend and the Purchaser is not obligated to return such certificate for
the placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended Underlying Shares by crediting the
account of Purchaser's prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company's Common
Stock is DTC eligible and the Company's transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.
 
24

--------------------------------------------------------------------------------

 
(d)    In addition to such Purchaser's other available remedies, the Company
shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Underlying Shares (based on the higher of the actual
purchase price or VWAP of the Common Stock on the date such Securities are
submitted to the Transfer Agent) delivered for removal of the restrictive legend
and subject to Section 4.1(c), $10 per Trading Day for each Trading Day after
the Legend Removal Date (increasing to $20 per Trading Day after the fifth
Trading Day) until such certificate is delivered without a legend.  Nothing
herein shall limit such Purchaser's right to pursue actual damages for the
Company's failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
(e)    DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser's prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company's Common
Stock is DTC eligible and the Company's transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date
(f)    Injunction. In the event a Purchaser shall request delivery of unlegended
Underlying Shares as described in this Section 4.1 and the Company is required
to deliver such unlegended Underlying Shares, the Company may not refuse to
deliver unlegended Underlying Shares based on any claim that such Purchaser or
anyone associated or affiliated with such Purchaser has not complied with
Purchaser's obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such unlegended Underlying
Shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Purchaser in the amount of the
greater of (i) 120% of the amount of the aggregate purchase price of the
Underlying Shares to be subject to the injunction or temporary restraining
order, or (ii) the VWAP of the Common Stock on the trading day before the issue
date of the injunction multiplied by the number of unlegended Underlying  Shares
to be subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Purchaser to the extent Purchaser obtains judgment in
Purchaser's favor.
(g)    Legend Removal.  Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company's reliance upon this understanding.
 
25

--------------------------------------------------------------------------------

 
4.2        Furnishing of Information; Public Information.


(a)     Until the earliest of the time that (i) no Purchaser owns any
Securities, or (ii) the Warrants have expired, the Company covenants to maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.


(b)    At any time commencing on the Closing Date and ending on earlier of the
date of a Qualified Transaction at such time that all of the Underlying Shares
may be sold without restriction or the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a "Public Information
Failure") then, in addition to such Purchaser's other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to 1.0% of the aggregate Subscription
Amount of Purchasers then held by such Purchaser on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required  for the Purchasers to
transfer the Underlying Shares pursuant to Rule 144 (but not more than 6.0% in
the aggregate).  The payments to which a Purchaser shall be entitled pursuant to
this Section 4.2(b) are referred to herein as "Public Information Failure
Payments."  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of 1% per month (prorated for partial months) until paid in
full. Nothing herein shall limit such Purchaser's right to pursue actual damages
for the Public Information Failure, and such Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. 
Notwithstanding anything herein to the contrary, Public Information Failure
Payments shall not accrue or be payable at any time that the applicable
accounting standards under GAAP would require derivative accounting treatment
for such liquidated damages.
4.3         Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities by the Company in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
4.4         Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. (New York City time) on the third (3d) Trading Day immediately following
the Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within the time period
required by the Exchange Act.  From and after the issuance of such press release
and Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents existing as of the Closing Date,
except for confidential information in the Disclosure Letter.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market unless the name of such
Purchaser is already included in the body of the Transaction Documents, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations).
 
26

--------------------------------------------------------------------------------

 
4.5 Conversion and Exercise Procedures.  Each of the form of Notice of Exercise
included in the Warrants and the form of Notice of Conversion included in the
Notes and the Certificate of Designation set forth the totality of the
procedures required of the Purchasers in order to exercise the Warrants or
convert the Notes or the Preferred Shares.  No additional legal opinion, other
information or instructions shall be required of the Purchasers to exercise
their Warrants or convert their Notes or Preferred Shares.  The Company shall
honor exercises of the Warrants and conversions of the Notes or Preferred Shares
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have confirmed with the Company in writing
regarding the material non-public nature of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
4.7 Use of Proceeds.  The Company will use the net proceeds to the Company from
the sale of the Securities hereunder for general corporate purposes and working
capital.
4.8 Indemnification of Purchasers.   Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements (provided the defense of such matter and settlement
has been approved by the Company, which approval will not be unreasonably
withheld), court costs and reasonable attorneys' fees of a single counsel for
representation of all of the Purchaser Parties collectively and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party's
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of Securities Laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such Purchaser Party's counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties.  The Company will not be liable to any Purchaser Party under
this Agreement (iv) for any settlement by a Purchaser Party effected without the
Company's prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (v) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Party's breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
 
27

--------------------------------------------------------------------------------

4.9            Reservation of Common Stock.  As of the date hereof, the Company
has reserved for each Purchaser and the Company shall continue to reserve and
keep available at all times, free of preemptive rights, a sufficient number of
shares of Common Stock for each Purchaser for the purpose of enabling the
Company to issue the Underlying Shares pursuant to the conversion of the Notes
(or Preferred Shares upon consummation of the Note Exchange) and upon exercise
of the Warrants (such amount being the "Required Minimum").  If, on any date,
the number of authorized but unissued (and otherwise unreserved) shares of
Common Stock is less than the Required Minimum on such date (an "Authorized
Share Failure"), then the Board of Directors shall use commercially reasonable
efforts to amend the Company's certificate of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 60th day after such date.  Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock.  In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its
commercially reasonable efforts to solicit its stockholders' approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. 
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding Common Stock to approve the increase in the number of
authorized shares of Common Stock without soliciting its stockholders, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.
4.10           Listing of Securities.
The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.  The Company will then take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the Company Obligation Termination Date, and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the Trading Market at least until five years after the final
Closing Date and for so long as the Warrants are outstanding.  In the event the
aforedescribed listing is not continuously maintained for five years after the
final Closing Date (a "Listing Default"), then in addition to any other rights
the Purchasers may have hereunder or under applicable law, on the first day of a
Listing Default and on each monthly anniversary of each such Listing Default
date (if the applicable Listing Default shall not have been cured by such date)
until the applicable Listing Default is cured, the Company shall pay to each
Purchaser an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the aggregate Subscription Amount and purchase price of Warrant
Shares held by such Purchaser on the day of a Listing Default and on every
thirtieth day (pro-rated for periods less than thirty days) thereafter until the
date such Listing Default is cured.
 
28

--------------------------------------------------------------------------------

 
4.12           Reimbursement.  If any Purchaser becomes involved in any capacity
in any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser's acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
4.13           Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the Purchasers that are parties to such Transaction Document. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
4.14           Capital Changes.  Until the one year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without 2 days prior written notice to the
Purchasers, unless such reverse split is made in conjunction with the listing of
the Common Stock on a national securities exchange or maintaining compliance
with such listing.
4.15           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Underlying Shares may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute, but subject to the terms and conditions of the Transaction
Documents, and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
4.16           Preservation of Corporate Existence.  The Company shall for each
of itself and each subsidiary preserve and maintain its corporate existence,
rights, privileges and franchises in the jurisdiction of its incorporation, and
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which such qualification is necessary in view of its business or operations and
where the failure to qualify or remain qualified might reasonably have a
Material Adverse Effect upon the financial condition, business or operations of
the Company taken as a whole, subject to any proposal that receives approval of
a Majority in Interest or is required to be or has been approved by shareholders
of the Company.
 
29

--------------------------------------------------------------------------------

 
4.17           DTC Program.  At all times that the Notes (or Preferred Shares,
upon consummation of the Note Exchange) and the Warrants are outstanding, the
Company will employ as the transfer agent for the Underlying Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Underlying Shares to be transferable pursuant to such
program.
4.18           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the sale of the Securities by the Company under this
Agreement as required under Regulation D. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchasers at the
Closing under applicable securities or "Blue Sky" laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
4.19           Shareholder Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that any
Purchaser is an "Acquiring Person" under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
4.20           Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company's securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly disclosed or required to be disclosed, whichever
occurs first, in the Form 8-K described in Section 4.4.  Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
or required to be publicly disclosed, whichever occurs first, by the Company in
such Form 8-K, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Letter.  Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are required to be disclosed in the
Form 8-K described in Section 4.4, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with applicable Securities Laws from and after the time that the
transactions contemplated by this Agreement are first disclosed or required to
be disclosed, whichever occurs first, in the Form 8-K described in Section 4.4,
and (iii) no Purchaser shall have any duty of confidentiality to the Company or
its Subsidiaries after the filing of such Form 8-K or after the date such Form
8-K is required to have been filed, whichever occurs first.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser's
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser's assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.
 
30

--------------------------------------------------------------------------------

 


4.21           Subsequent Equity Sales; Registration Statements.  Through and
including the earlier of (A) the two (2) year anniversary of the date hereof or
(B) the date of a Qualified Transaction  the Company will neither issue nor
amend the terms of any Common Stock or Common Stock Equivalents  if such
issuance or amendment results in an effective price per share of Common Stock
less than $2.50 per share of Common Stock (adjusted for stock splits, stock
dividends and similar events)(excluding any issuance or amendment in connection
with such Qualified Transaction) unless approved by a Majority in Interest.




ARTICLE V.
MISCELLANEOUS
5.1           This Agreement may be terminated by any Purchaser, as to such
Purchaser's obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice
given at any time to the Company, prior to the occurrence of a Closing with
respect to such Purchaser's Agreement.  In the event of any termination by a
Purchaser under this Section 5.1, the Company shall promptly (and in any event
within two (2) Business Days of such termination) refund all of such Purchaser's
subscription amount.  No Closing hereunder may take place after June 30, 2017.
5.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents and on Schedule 3.1(s), each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by a Purchaser), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Purchasers.
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto and including the Disclosure Letter, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
5.4           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Bioptix, Inc., 1775
38th Street, Boulder, CO 80301, Attn: Chief Financial Officer, facsimile: (303)
545-5551, with a copy by fax only to (which shall not constitute notice):
Company Counsel, and (ii) if to the Purchasers, to: the addresses and fax
numbers indicated on the signature pages hereto, with an additional copy by fax
only to (which shall not constitute notice): Grushko & Mittman, P.C., 515
Rockaway Avenue, Valley Stream, New York 11581, Attn: Edward M. Grushko, Esq.,
facsimile: (212) 697-3575.
 
31

--------------------------------------------------------------------------------

 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority in interest of the component of the affected Securities then
outstanding ("Majority in Interest"), which Majority in Interest must include
the Lead Investor, or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). 
Following the Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the "Purchasers."
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereto and
each individual signing any Transaction Document on behalf of the Cmpany, hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.10, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys' fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
32

--------------------------------------------------------------------------------

 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.
5.12           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company's performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note (or
Preferred Shares) or exercise of a Warrant, the applicable Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
conversion or exercise notice concurrently with the return to such Purchaser of
the aggregate exercise price paid to the Company for such shares and the
restoration of such Purchaser's right to acquire such shares pursuant to such
Purchaser's Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right).
5.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
33

--------------------------------------------------------------------------------

 
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
5.17 Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through G&M.  G&M does not represent all of the Purchasers.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers.  It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Purchaser, solely, and not between the
Company and the Purchasers collectively and not between and among the
Purchasers.  No Purchaser shall act in concert, as a group, or together with any
other Purchaser with regard to any vote of the stockholders of the Company.
5.18 Legal Representation.  Each Purchaser acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement. 
Each Purchaser recognizes and acknowledges that counsel to the Company has
represented other shareholders of the Company, including certain of the
Purchasers, and may, in the future, represent others in connection with various
legal matters and each Purchaser waives any conflicts of interest and other
allegations that it has not been represented by its own counsel.
 
34

--------------------------------------------------------------------------------

 
5.19 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
5.20 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
5.21 Usury.  To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the "Maximum Rate"),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser's election
5.22 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
5.23 Equitable Adjustment.  Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement and Warrants.


(Signature Pages Follow)

 
35

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


BIOPTIX, INC.
 
 
Address for Notice:
 
 
By:  __________________________________________
        Name:
        Title:
 
 
With a copy to (which shall not constitute notice):
 
Sichenzia Ross Ference Kesner  LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Harvey Kesner, Esq.
Fax: (212) 930-9725
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO BIOPTIX, INC.
SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of
Purchaser:________________________________________________________________


Signature of Authorized Signatory of Purchaser:
__________________________________________


Name of Authorized Signatory:
_______________________________________________________


Title of Authorized Signatory:
________________________________________________________


Email Address of Authorized Signatory:
_________________________________________________


Facsimile Number of Authorized Signatory:
______________________________________________

Address for Notice to Purchaser:






Address for Delivery of Securities to Purchaser (if not same as address for
notice):


 




Aggregate Closing Subscription Amount: US$________________


Closing Note principal amount: ___________________


Closing Warrants:   ___________________
 


EIN Number, if applicable, will be provided under separate cover:
________________________




Date: ___________________________






[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------



EXHIBIT I


ACCREDITED INVESTOR QUESTIONNAIRE
IN CONNECTION WITH INVESTMENT IN NOTES AND WARRANTS
OF BIOPTIX, INC,
A COLORADO CORPORATION
PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED _________, 2017


TO :   Bioptix, Inc.


INSTRUCTIONS
PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not
Applicable", so state.  Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.
Your answers will be kept strictly confidential at all times. However, Bioptix,
Inc. (the "Company") may present this Questionnaire to such parties as it deems
appropriate in order to assure itself that the offer and sale of securities of
the Company will not result in a violation of the registration provisions of the
Securities Act of 1933, as amended, or a violation of the securities laws of any
state.
1.  Please provide the following information:
 
Name:
 

 
Name of additional purchaser:
 

 (Please complete information in Question 5)
Date of birth, or if other than an individual, year of organization or
incorporation:
 
 
 

2.  Residence address, or if other than an individual, principal office address:
 
 
 
 
 
 
 
 
 
 


 
Telephone number:
 

 
Social Security Number:
 

 
Taxpayer Identification Number:
 

3.  Business address:
 

 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
Business telephone number:
 

 
4.  Send mail to:  Residence ______   Business _______
5.  With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:
Residence address:
 

 
 
 
 
 
 
 
 
 

 
Telephone number:
 

 
Social Security Number:
 

 
Taxpayer Identification Number:
 

Business address:
 

 
 
 
 
 
 
 
 
 

 
Business telephone number:
 

 
Send mail to:  Residence ______   Business _______
6.    Please describe your present or most recent business or occupation and
indicate such information as the nature of your employment, how long you have
been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:
 
 
 
 
 
 
 
 
 

 
7.   Please state whether you (i) are associated with or affiliated with a
member of the Financial Industry Regulatory Association, Inc. ("FINRA"), (ii)
are an owner of stock or other securities of  FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:
_______
Yes 
  _______
No

 
 

--------------------------------------------------------------------------------

 
 
If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:
 
 
 
 
 
 
 
 
 

 
8A.   Applicable to Individuals ONLY. Please answer the following questions
concerning your financial condition as an "accredited investor" (within the
meaning of Rule 501 of Regulation D).  If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a "yes" or "no" response and must answer any other question fully, indicating to
which individual such answer applies.  If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:
8.1   Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?
_______
Yes 
  _______
No

 
8.2   Did you have an individual income** in excess of $200,000 or joint income
together with your spouse in excess of $300,000 in each of the two most recent
years (2015 and 2016) and do you reasonably expect to reach the same income
level in the current year (2017)?
_______
Yes 
  _______
No

 
8.3   Are you an executive officer of the Company?
_______
Yes 
  _______
No

 
* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.
** For purposes hereof, the term "income" is not limited to "adjusted gross
income" as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing "adjusted gross
income". For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of "income" for purposes hereof.
For investors who are self‑employed, "income" is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.
 

--------------------------------------------------------------------------------

 
8.B   Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:
The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

___
(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

___
(ii) a broker‑dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

___
(iii) an insurance company as defined in Section 2(13) of the Act;

___
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the "Investment Act") or a business development company as defined
in Section 2(a)(48) of the Investment Act;

___
(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

___
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;

___
(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the "Employee Act"), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self‑directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

___
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

___
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

___
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a "sophisticated" person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

___
(xi) an entity in which all of the equity investors are persons or entities
described above ("accredited investors"). ALL EQUITY OWNERS MUST COMPLETE
"EXHIBIT A" ATTACHED HERETO.an organization described in Section 501(c)(3) of
the Internal Revenue Code, a corporation, a Massachusetts or similar business
trust, or a partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;

 
 

--------------------------------------------------------------------------------

 
 9.A  Do you have sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks associated with
investing in the Company?

 
_______
Yes 
  _______
No

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS "NO."
9.B  If the answer to Question 9A was "NO," do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
_______
Yes 
  _______
No

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).
10.  You have the right, will be afforded an opportunity, and are encouraged to
investigate the Company and review relevant factors and documents pertaining to
the officers of the Company, and the Company and its business and to ask
questions of a qualified representative of the Company regarding this investment
and the properties, operations, and methods of doing business of the Company.
Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?
_______
Yes 
  _______
No

If so, briefly describe: 
If so, have you completed your investigation and/or received satisfactory
answers to your questions?
_______
Yes 
  _______
No

11.  Do you understand the nature of an investment in the Company and the risks
associated with such an investment?
_______
Yes 
  _______
No

12.  Do you understand that there is no guarantee of any financial return on
this investment and that you will be exposed to the risk of losing your entire
investment?
_______
Yes 
  _______
No

 

--------------------------------------------------------------------------------

13. Do you understand that this investment is not liquid?
_______
Yes 
  _______
No

14. Do you have adequate means of providing for your current needs and personal
contingencies in view of the fact that this is not a liquid investment?
_______
Yes 
  _______
No

15. Are you aware of the Company's business affairs and financial condition, and
have you acquired all such information about the Company as you deem necessary
and appropriate to enable you to reach an informed and knowledgeable decision to
acquire the Interests?
_______
Yes 
  _______
No

16. Do you have a "pre‑existing relationship" with the Company or any of the
officers of the Company?
_______
Yes 
  _______
No

(For purposes hereof, "pre‑existing relationship" means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)
If so, please name the individual or other person with whom you have a
pre‑existing relationship and describe the relationship:
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

17. Exceptions to the representations and warranties made in Section 3.2 of the
Securities Purchase Agreement (if no exceptions, write "none" – if left blank,
the response will be deemed to be "none"):
___________________________________________________
_____________________________________________________________________________
Dated: _______________, 2017
If purchaser is one or more individuals (all individuals must sign):
 
(Type or print name of prospective purchaser)
 
Signature of prospective purchaser
 
Social Security Number
 
(Type or print name of additional purchaser)
 
Signature of spouse, joint tenant, tenant in common or other signature, if
required
 
Social Security Number
 


--------------------------------------------------------------------------------



 
Annex A
Definition of Accredited Investor
The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:
1. A natural person whose net worth, or joint net worth with spouse, at the time
of purchase exceeds $1 million (excluding home); or
2. A natural person whose individual gross income exceeded $200,000 or whose
joint income with that person's spouse exceeded $300,000 in each of the last two
years, and who reasonably expects to exceed such income level in the current
year; or
3. A trust with total assets in excess of $5 million, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person described in Regulation D; or
4. A director or executive officer of the Company; or
5. The investor is an entity, all of the owners of which are accredited
investors; or
6. (a) bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
(b) any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, (c) an insurance Company as defined in Section 2(13) of
the Act, (d) an investment Company registered under the Investment Company Act
of 1940 or a business development Company as defined in Section 2(a)(48) of such
Act, (e) a Small Business Investment Company licensed by the United States Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, (f) an employee benefit plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, if such plan has total assets in excess of
$5  million, (g) an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Securities Act of 1974, and the employee benefit plan
has assets in excess of $5 million, or the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, that is either a bank,
savings and loan institution, insurance Company, or registered investment
advisor, or, if a self-directed plan, with an investment decisions made solely
by persons that are accredited investors, (h) a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
or (i) an organization described in Section 501(c)(3) of the Internal Revenue
code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with assets
in excess of $5 million.



--------------------------------------------------------------------------------

EXHIBIT "A" TO ACCREDITED INVESTOR QUESTIONNAIRE
ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.
I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a
                                                [TYPE OF ENTITY] formed pursuant
to the laws of the State of                                     . I also certify
that EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that
each such owner understands that by initialing that space he or she is
representing that he or she is an accredited individual investor satisfying the
test for accredited individual investors indicated under "Type of Accredited
Investor."

         
 
 
        signature of authorized corporate officer, general partner or trustee  
     

 

 
Name of Equity Owner
Name of Equity Owner2
 1.
 
  
 2.
 
  
 3.
 
  
 4.
 
  
 5.
 
  
 6.
 
  
 7.
 
  
 8.
 
  
 9.
 
  
 10.
 
  
 
 
  






--------------------------------------------------------------------------------

2 Indicate which Subparagraph of 8.1 ‑ 8.3 the equity owner satisfies.
